DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 &16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merensky (US 6,474,732) in view of Gyllenspetz (US6,120,093) and Van Der Veer (US 2016/0200225).
Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Regarding claim 1, 4 & 7 Merensky disclose a child seat (16, fig 1) temporary holding structure in a passenger motor vehicle having:
 a connection member (20, fig 1) to which, the connection member protruding from a top wall (12, fig 1) located on an upper side (shown in fig 1) of a vehicle body relative to a seat (10, fig 1) in a cabin (11, fig 1) of the passenger motor vehicle.

Merensky does not disclose a connection member and an ISOFIX type child seat.
However, Gyllenspetz teaches a connection member (35, fig 1) to which, the connection member protruding from a top wall.
Additionally, Van Der Veer teaches a connector (20, fig 2a) provided on an ISOFIX type child seat (5, fig 2a) is to be detachably connected.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a child seat temporary holding structure, such as that disclosed by Merensky to have a connection member as taught by Gyllenspetz which it is capable of being detached and have an ISOFIX type child seat as taught by Van Der Veer in order to provide egress to attached and detach the child from a motor vehicle.

Regarding claim 2, Merensky also discloses the connection member protrudes in such a direction as to allow connection of the connector to the connection member from a lower side (shown in fig 2) of the vehicle body.

Regarding claim 3, Merensky discloses a cushion member (18, fig 1) is provided between a seat back (17, fig 1) of the child seat and the top wall.



Regarding claim 6, in addition, Merensky discloses a cushion member (18, fig 2) is provided between a seat back (14, fig 2) of the child seat and the rear wall.

Regarding claim 8, Van Der Veer further discloses the connection member protrudes in such a direction as to allow connection of the connector to the connection member from an inner side in a vehicle width direction (shown in fig 3a).

Regarding claim 9, Merensky furthermore discloses a cushion member (18, fig 1) is provided between a seat back (17, fig 1) of the child seat and the side wall.

Regarding claim 10, Van Der Veer additionally discloses a support base (2, fig 1) of soft material for supporting a seat cushion (4, fig 1) of the child seat from a lower side of the vehicle body.

Regarding claim 12, Merensky discloses the cushion member is attached to the seat back of the child seat (shown in fig 1).

Regarding claim 13, Van Der Veer further teaches the connection member is formed of one rod (16b, fig 3a) extending in a width direction of the child seat.
.


Allowable Subject Matter
Claims 11, 14-15 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schaller discloses an adjustable chair. Gyllenspetz discloses a child seat.  Peter discloses a seat device. Herut discloses a vehicle seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612